DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 and 12/18/2020 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/552, 494(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the rewording of the limitation “a voltmeter” as claimed in the instant application from “a potentiometer” as claimed in copending Application No. 16/552, 494(reference application) renders claims 1-20 as obvious variants of claims 1-19 of copending Application No. 16/552, 494(reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kihira et al. (US 6,336,753).
Regarding claims 1, 8 and 15, Kihira discloses, a device (Figs. 1A, B and 11) comprising: 
a first substrate (5) having a first surface and a second surface; 
a second substrate (4) having a third surface and a fourth surface, the second substrate disposed in a spaced-apart relationship with the first substrate; 
a first electrode (3) disposed on the second surface; 
a second electrode (2) disposed on the third surface; 
a seal (6) defining a chamber (see area where 1 is disposed) in conjunction with the first electrode and the second electrode; 
an electro-optic medium (1) disposed in the chamber; 
a power source (51) electrically connected to the first and second electrodes, the power source operable to supply a first electrical potential; 
a voltmeter (53, 55) operable to measure a second electrical potential between two points within the chamber; and 

Regarding claims 2 and 17, Kihira discloses, the first electrical potential is changed to achieve a desired value of the second electrical potential (Col. 29, lines 18-32).
Regarding claims 3 and 18, Kihira discloses, the desired value of the second electrical potential corresponds to a desired degree of activation of the electro-optic medium (Col. 29, lines 18-32).
Regarding claim 4, Kihira discloses, the change of the first electrical potential is part of a regulation of the first electrical potential by the controller (Col. 29, lines 18-32).
Regarding claims 5, 12 and 19, Kihira discloses, the electro-optic medium is electrochromic (Col. 26, lines 26-36).
Regarding claim 9, Kihira discloses, the first electrical potential is changed to achieve a desired value of the third electrical potential (Col. 29, lines 18-32).
Regarding claim 10, Kihira discloses, the desired value of the third electrical potential corresponds to a desired degree of activation of the electro-optic medium (Col. 29, lines 18-32).
Regarding claim 11, Kihira discloses, the change of the first electrical potential is part of an ongoing regulation of the first electrical potential by the controller (Col. 29, lines 18-32).
Regarding claim 16, Kihira discloses, re-measuring the second electrical potential after the first electrical potential is changed; and changing the first electrical potential again based, at least in part, on the re-measured second electrical potential (Col. 29, lines 18-32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kihira et al. (US 6,336,753) as applied to claims 1, 8 and 15 above, in view of Tapley et al. (US 7,535,614; already of record).
Kihira remains as applied to claims 1, 8 and 15 above.
Kihira does not disclose the first substrate, the second substrate, the first electrode, the second electrode, the seal, and the electro-optic chamber are disposed in a rearview assembly, and the first substrate, the second substrate, the first electrode, the second electrode, the seal, and the electro-optic chamber are disposed in a window.
Tapley teaches, from the same field of endeavor that in a device and method of operating an electro-optic device that it would have been desirable to make the first substrate, the second substrate, the first electrode, the second electrode, the seal, and the electro-optic chamber are disposed in a rearview assembly (Col. 1, lines 15-18), and the first substrate, the second substrate, the first electrode, the second electrode, the seal, and the electro-optic chamber are disposed in a window (Col. 1, lines 15-18).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            01/19/2022